DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/28/2022 has been entered. Claim(s) 4 and 10-17 are canceled. Claim(s) 1-3 and 6-9 remain pending and have been examined below. The amendment to the claims has overcome the rejections under 35 U.S.C. 101, 112(a) and 112(b) and are hereby withdrawn. Further the claim interpretation under 112(f) is hereby withdrawn and no limitations are interpreted under 35 U.S.C. 112(f). 

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. On pages 7-8 the Applicant has argued the following points:
Adam is silent regarding the surface roughness of the grinding belt and 
is silent regarding any operations performed to indicate that a surface roughness is less than a predetermined value.
	Respectfully the Office disagrees for the following reasons:
as the Applicant has pointed out, Adam refers the term “wear information” as not teaching surface roughness, however because this is a grinding belt with abrasive grains, the only wear information is the surface finish of the abrasive grains. For example, in the process of hand sanding a workpiece using sandpaper, one of ordinary skill in the art would recognize that the sandpaper is worn when the surface roughness no longer produces the desired results. Where the only piece of wear information is the surface roughness of the sandpaper and when applied to the instant application, the surface roughness of the abrasive belt. In this instant case, the Office interprets the term “surface roughness” to be synonymous with the term “wear information of an abrasive belt”.
The term “predetermined” is a broad term that one of ordinary skill in the art is able to choose, whether this is a new abrasive belt, a completely smooth abrasive belt, or some arbitrary point in between. What would make a value in between “new” and “completely worn” such that this value produces unexpected results over the prior art? Further when in paragraph [0032] of Adam discuses the wear information, force measurement and force component is discussed in conjunction with the wear information such that Adam does discuss the surface roughness at a predetermined value with a function of force.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the method of claim 4”, however because claim 4 is canceled, it is believed the claim 5 should now depend on claim 1. For examination purposes, the Office will interpret claim 5 to depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) in view of Adam et al (European Patent No. EP3159103), hereinafter referred to as Cai and Adam, respectively.
	Regarding claim 1 (Currently Amended), Cai discloses a method for controlling polishing and grinding (page 13, [0084], 400), applicable to a robot  (pages 13-14, [0089-0090]) clamping a work piece to be polished or ground (page 14, [0090], castings to be polished), the method comprising the following steps of: 
	(1) generating an initial polishing and grinding trajectory for robot movements based on a three-dimensional contour of the work piece stored in a database (pages 10 and 13, [0065 and 0085], S201); 
	(2) adjusting the initial polishing and grinding trajectory based on a first optimized adjustment value stored in the database for polishing and grinding the work piece (pages 11 and 13, [0070 and 0086], S204); and 
	(3) evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece, and, if so, generating a second optimized adjustment value in place of the first optimized adjustment value, or returning to step (2) (pages 11-13, [0074 and 0087], S208).
	Cai does not explicitly disclose determining quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value, and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold.
	Adam teaches in figure 1, a method for controlling polishing and grinding, applicable to a robot (10) clamping a work piece to be polished or ground (20), the system comprising: a robot arm (22), an abrasive belt (34), the method comprising the following steps:
	(1) generating an initial polishing and grinding trajectory for robot movements (page 3, [0012]); 
	(2) adjusting the initial polishing and grinding trajectory (page 4, [0017-0018]); and 
	(3) evaluating if polishing and grinding quality of the work piece is better than polishing and grinding quality of a last work piece (pages 6-7, [0028-0029]); and 
	the quality evaluating module further comprising: determining the quality of an abrasive belt of a polishing and grinding apparatus that is used to polish and grind the work piece based on variation of the first optimized adjustment value (page 7, [0031-32], where the wear of the abrasive belt is determined on chip removal and force), and indicates that surface roughness of the abrasive belt is less than a predetermined value when the first optimized adjustment value is greater than a threshold (page 7, [0032], the wear of the belt or surface roughness of the belt is monitored by force).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cai with the teachings of Adam to incorporate the abrasive belt and the monitoring of the quality of the abrasive belt because this configuration allows for larger and heavier workpieces to be finished (page 3, [0010], summarized).
	Regarding claim 2 (Original), Cai as modified further discloses the method of claim 1, but does not explicitly disclose replacing a polishing and grinding force of the work piece for a polishing and grinding force of the last work piece when the polishing and grinding quality of the work piece is better than the polishing and grinding quality of the last work piece
	Adam further teaches in figure 1, a method further comprising replacing a polishing and grinding force of the work piece for a polishing and grinding force of the last work piece when the polishing and grinding quality of the work piece is better than the polishing and grinding quality of the last work piece (pages 3-4, [0013-0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cai with the teachings of Adam to incorporate the replacement of the polishing and grinding force for the polishing and grinding force of the last workpiece because this configuration allows for larger and heavier workpieces to be finished (page 3, [0010], summarized).
	Regarding claim 3 (Original), Cai further discloses the method of claim 1, wherein the initial polishing and grinding trajectory for robot movements is a combination of polishing and grinding trajectories of a portion of contours of a plurality of work pieces that have been polished and ground previously (page 11, [0068]).
	Regarding claim 6 (Original), Cai further discloses the method of claim 1, wherein step (2) comprises adjusting the initial polishing and grinding trajectory for robot movements based on a determination result of final polishing and grinding quality of the last work piece (page 11, [0070-0072]).
	Regarding claim 7 (Original), Cai further discloses the method of claim 1, wherein step (2) comprises adjusting the initial polishing and grinding trajectory for robot movements based on the polishing and grinding quality of the work piece when being polished and ground (page 11, [0070-0072]).
	Regarding claim 8 (Original), Cai further discloses the method of claim 1, wherein the polishing and grinding quality of the work piece is evaluated based on surface roughness of the work piece after being polished and ground (page 4, [0026], the surface features being scanned and measured indicated the polishing of the workpiece).
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) in view of Adam et al (European Patent No. EP3159103), as applied to claim 1 above, and in further view of Li et al (Chinese Patent No. CN106956188), hereinafter referred to as Cai, Adam, and Li, respectively.
	Regarding claim 5 (Currently Amended), Cai as modified discloses the method of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the first optimized adjustment value and the second optimized adjustment value include a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt.
	Li teaches in figure 1, a system of polishing comprising: a belt sander (4), a robotic arm (1), a computer that controls the robotic arm and the polishing of a workpiece (3), and a feeding table (8) and a feed rate of the work piece moving along a normal direction of a surface of the abrasive belt when the work piece is in contact with the surface of the abrasive belt (page 9, [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cai with the teachings of Li to incorporate the workpiece feeding table and the controller to adjust the feed rate of the workpiece movement to the abrasive belt because having a workpiece feeding table allows for the robotic arm and abrasive belt to better be optimized to produce workpieces with improved automation and reduces operating costs and simplifies the operation of the robotic sanding apparatus (page 2, [0009], summarized).
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (Chinese Patent No. CN108000250) in view of Adam et al (European Patent No. EP3159103), as applied to claim 1 above, and in further view of Albert et al (WIPO No. WO2018/183935), hereinafter referred to as Cai, Adam, and Albert, respectively.
	Regarding claim 9 (Original), Cai as modified discloses the method of claim 1, but does not explicitly disclose wherein the polishing and grinding quality of the work piece is evaluated based on an audio frequency during a polishing and grinding process.
	Albert teaches a robotic arm polisher (fig 1, 140) the robotic polisher comprising a sensor using sounds to indicate the polishing (page 34, [00110]), wherein the polishing and grinding quality of the work piece is evaluated based on an audio frequency during a polishing and grinding process (page 34, [00110]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cai with the teachings of Albert to incorporate the sensor and the use of sound to determine the result of the grinding process of the work piece because this configuration reduces work time, increases quality and minimized material usage (page 34, [00110], summarized).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723